
	

113 HR 5371 IH: To prohibit the use of Federal funds and the provision of technical assistance for the Heritage Partnership Program and National Heritage Areas.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5371
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Salmon introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To prohibit the use of Federal funds and the provision of technical assistance for the Heritage
			 Partnership Program and National Heritage Areas.
	
	
		1.Prohibition on Federal assistance for National Heritage AreasNotwithstanding any other provision of law, no Federal funds may be used and no Federal technical
			 assistance may be provided for the following:
			(1)The Heritage Partnership Program.
			(2)Any National Heritage Area.
			
